ISI Conference January 8-9, 2015 Palm Beach, Florida UK Regulated KY Regulated PA Regulated Supply Exhibit 99.1 © PPL Corporation 2015 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. © PPL Corporation 2015 2010 (1) 2012 (2) 2013 (3) Pro-Forma PPL Corporation Market Cap ($bn) Enterprise Value ($bn) FY+1 P/E 10.6x 13.0x 13.7x Business Profile (4) Regulatory Asset Base (5) ($bn) $21.3 + (6.3% CAGR from 2014 - 2018) Reg. Jurisdictions KY, PA, UK KY, PA, UK KY, PA, UK KY, PA, UK UTY P/E Multiple (6) ~12.4x ~14.1x ~15.1x ~16.3x (7) Commitment to Creating Shareholder Value 3 Source: FactSet, Company Filings. (1)As of December 31, 2010. (2)As of December 31, 2012. (3)As of December 31, 2013. (4)Proportion of earnings from ongoing operations. Future % Utility % Competitive Energy 100% Evolution of PPL (5)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization. Represents Regulatory Asset Value (RAV) for WPD. (6)Based on PHLX UTY Index TTM multiples. (7)As of June 05, 2014. 27% 73% 28% 72% 16% 84% © PPL Corporation 2015 PPL Overview 4 •Customers: 1.4 million Electric •Allowed Distribution ROE: 10.40% •Rate Base: $4.2 billion (1) •5-Year Transmission Rate Base CAGR: 12.5% •5-Year Distribution Rate Base CAGR: 6.4% •Regulatory Entity: Pennsylvania PUC PPL Electric Utilities •Customers: 0.9 million Electric; 0.3 million Natural Gas •KU Allowed ROE: 10.25% (KY), 10.00% (VA) •LG&E Allowed ROE: 10.25% •Rate Base: $7.6 billion (1),(2) •5-Year Rate Base CAGR: 5.1% •Regulated Capacity: 8.1 GW •Regulatory Entities: Kentucky PSC, Virginia SCC Kentucky Utilities •Customers: 7.8 million Electric •Rate Base: $9.5 billion (1),(2) •5-Year Rate Base CAGR: 5.9% •Regulatory Entity: Ofgem U.K. Delivery (1)Year-end Rate Base as of December 31, 2013. (2)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization. Represents Regulatory Asset Value (RAV) for WPD. © PPL Corporation 2015 PPL Corporation Investment Highlights •100% rate-regulated business model provides earnings and dividend growth potential –Substantial projected growth in rate base:6.3% CAGR from 2014-2018 –Target EPS compound annual growth rate of at least 4%, excluding PPL Energy Supply(1) –Maintain current dividend level until PPL Energy Supply transaction is completed; intended growth thereafter •Operates in premium regulatory jurisdictions that provide substantial opportunity for real-time recovery of capital investments –Approximately 75% of regulated capital expenditures earn returns subject to minimal or no regulatory lag •Strong management team with track record of execution –U.K. team best-in-class among U.K. peers –PPL Electric Utilities, Kentucky Utilities and LG&E have earned a combined 37 J.D. Power awards for superior performance in reliability and customer service 5 (1)Based on 2014 hypothetical midpoint of $2.05. © PPL Corporation 2015 6 Approximately 75% of regulated capital expenditures earn returns subject to minimal or no regulatory lag 75% (1)Figures based on assumed exchange rate of $1.67 / £. (2)Assumes 85% of total planned ECR spend as LKE expects between 80% and 90% to receive timely returns via ECR mechanism based on historical experience and future projections. (3)Excludes projected capex related to proposed Compass Project. Real-Time Recovery of Regulated Capex Spending 74% 75% ($ in billions) 72% 74% © PPL Corporation 2015 7 •Highly attractive rate-regulated business –Regulator-approved multi-year forward-looking revenues based on future business plan, including capital expenditures and O&M plus adjustments for inflation –Real-time return of and return on capital investment - no lag –No volumetric risk –Additional incentives for operational efficiency and high-quality service •Best-in-class management team with track record of delivering results U.K. Regulated Segment Investment Highlights Top performing electricity distribution business in the U.K. • WPD has earned over $450 million in annual performance awards over the past 10 regulatory years United Kingdom Delivery Territories: WPD (South Wales) WPD (South West) WPD (West Midlands) WPD (East Midlands) (1) Central Networks was renamed WPD Midlands upon PPL acquisition in April 2011. (2) Based on Company projections. Ofgem confirmation expected in Q1 2015. © PPL Corporation 2015 8 •Efficient, well-run utilities focused on safety, reliability and customer service •Constructive regulatory environment that provides a timely return on a substantial amount of planned capex over the next 5 years –Environmental Cost Recovery (ECR):~$2.3 billion estimated spend on projects approved by the KPSC with a 10.25% ROE - virtually no regulatory lag –Other supportive recovery mechanisms include Construction Work In Progress, Fuel Adjustment Clause, Gas Supply Clause Adjustment and Demand Side Management recovery Kentucky Regulated Segment Investment Highlights Significant Rate Base Growth Kentucky Delivery Territories ($ in billions) © PPL Corporation 2015 9 •Significant growth in transmission portion of business which earns an allowed rate of return on a near real-time basis –CAGR of 12.5% in transmission rate base through 2018 driven by initiatives to improve aging infrastructure –ROE of 11.68% earned through FERC Formula
